Citation Nr: 1444842	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a krankcycle and associated educational materials.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1988 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) San Diego Healthcare System that denied the Veteran's claim for a krankcycle.

In December 2013, the Veteran testified before the undersigned during a Board videoconference hearing; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is rated as 100 percent disabled due to service-connected fracture  of the cervical spine with paraplegia and weakness of the right and left upper extremities, and is in receipt of special monthly compensation based on the loss of use of both legs.

2.  A krankcycle would facilitate access for therapeutic and rehabilitative reasons and has been medically indicated for the Veteran's service-connected disability.  


CONCLUSION OF LAW

The criteria for provision of a krankcycle and associated educational materials pursuant to 38 U.S.C.A. § 1717 have been met. 38 U.S.C.A. § 1717 (West 2002); VHA Handbook 1173.08 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a krankcycle pursuant to 38 U.S.C.A. § 1717(b), which provides that VA may furnish any type of therapeutic or rehabilitative device, if medically indicated, to a Veteran who is receiving compensation under 38 U.S.C.A. § 1114 (l)-(p).  38 U.S.C.A. § 1717(b).  

Veterans Health Administration (VHA) Handbook 1173.08 outlines the procedures governing the provision of medical equipment and supplies, to include rehabilitation and/or recreational equipment.  VA may provide recreational equipment, which falls under the broad definition of a prosthetic appliance, meaning all aids, appliances, parts, and accessories which are required to replace, support, or substituted for a deformed, weakened, or missing part of the body.  VHA Handbook 1173.08, para. 4(k).  Rehabilitative sporting equipment that facilitates access for therapeutic and rehabilitative reasons may be provided to eligible veterans, when prescribed with a valid medical justification.  Id.  Prescriptions must include: (a) a description the veteran's sports activity which requires specially designed sports equipment for attainment of maximum rehabilitation; or (b) proof of proper training on the prescribed equipment; and (c) approval by the Major Medical Equipment   Committee, local Wheelchair Committee, or by a physician who specializes in rehabilitation medicine.  Id.

Based on a thorough review of the evidence, the Board finds that the evidence shows that the record contains a prescription for a krankcycle with valid medical justification.  

Initially, the Veteran meets the basic eligibility criteria under 38 U.S.C.A. § 1717(b), as he is receiving compensation under Section 1114 (l) for loss of use   of both feet as a result of service-connected disability.  Thus, he meets the basic eligibility requirement of Section 1717(b)(1), and the remaining question is whether his requested krankcycle is otherwise medically indicated.  Id.

Here, a VA physician and a VA physical therapist have indicated that a krankcycle for home use would assist the Veteran with cardiovascular exercise and strengthening of his upper extremities.  In a December 2010 statement, the VA physician noted that the Veteran previously participated in marathons and races with a handcycle, but had to stop when he had skin breakdown that led to a skin flap.  He was attempting to get back into handcycling but was unable to transfer in and out of a handcycle, even with assistance from his wife, due to deconditioning.  The physician noted that the Veteran has a weaker versus stronger upper extremity and that, when compared to alternatives, among other distinctions, the krankcycle has an independent crank that would accommodate the upper extremity asymmetry, and allow strengthening and endurance to occur simultaneously.  It was noted that, in addition to increasing his strength, the Veteran requires cardiovascular exercise to increase his endurance, and that a krankcycle would provide the type of exercise necessary and lead to safe use of a handcycle.  The physician further noted that the Spinal Cord Injury Therapy clinic did not have a krankcycle.  The VA physical therapist provided a statement consistent with the VA physician's statement in July 2010.

The Board finds that the December 2010 statement constitutes a prescription for a krankcycle with valid medical justification.  The statement was provided by a VA physician who specializes in physical medicine and rehabilitation through work with the Spinal Cord Injury Service, and it included a description of the Veteran's sports activity which requires specially designed sports equipment.  Moreover, the physician explained why a home krankcycle would facilitate access for therapeutic and rehabilitative reasons in light of the Veteran's disabilities.  As noted, the VA physician noted that the SCI Therapy clinic does not have a krankcycle, and the Veteran has competently reported that one is otherwise unavailable to him due to placement in largely inaccessible locations.

While the Veteran's claim has been denied based on a determination by VA Central Office (VACO), the Board finds that the July 2010 and December 2010 statements from the Veteran's treating physician and treating physical therapist are more probative, as they are intimately familiar with the Veteran's specific abilities and disabilities.  Indeed, during his December 2013 hearing, the Veteran testified that the authors of the July and December 2010 statements had been treating him for over 20 years.  Moreover, the VACO determination is less probative as it did not take into consideration significant factors, including the fact that the krankcycle available in his community fitness center is located on an upper level that is not accessible by wheelchair, or the distinct benefits offered by the krankcycle, as discussed by the VA physician, that are not available with alternatives and would meet the Veteran's specific needs due to his asymmetric upper extremities.  Thus, the Board finds the April 2011 VACO determination to be of lesser probative value.  

At the very least, the evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the record contains valid medical justification for provision of krankcycle and the associated educational materials.  VHA Handbook 1173.08, para. 4(k).


ORDER

Entitlement to a krankcycle and associated educational materials is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


